COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Regina Michelle Dumke v. Richard Sweat

Appellate case number:    01-12-00861-CV

Trial court case number: 11FD2459

Trial court:              County Court at Law No. 1 of Galveston County

       On November 1, 2012, the district clerk filed a record in the above-referenced appeal
containing the trial court’s orders denying the contests to appellant’s affidavit of indigence.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

        The clerk’s record and the reporter’s record have been filed in this Court. Appellant’s
brief is ORDERED filed within 30 days of the date of this order. Appellee’s brief is
ORDERED filed within 30 days of the date appellant’s brief is filed.

       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: November 12, 2012